An interview was scheduled with Brian McGuire for 5/10/2022 at 10:00am, however, no call was received at the scheduled time.  Examiner will use the allotted interview time to explain what would have been discussed during the interview.
c. Larsson fails to Disclose Mapping IP address data for a Website to at least one Business Entity Identifier
Applicant argues that Larsson teaches "receiving and information signal generated in response to said visitor, identifying, from said information signal, the website visited, determining a network address of the visitor, and searching, by using said network address, a database to identify an organization with which the visitor is associated; and providing a report including information pertaining to the website visited and the organization with which the visitor is associated." Larsson, paragraphs [0007]- [0010]. Thus, Larsson clearly teaches determining the IP address data for the visitor visiting the website and using the visitor's IP network address to identify a business organization associated with the user…thus, Larsson does not associate, much less map, website IP address data to a business identifier. Larsson only teaches associating web client visitor network IP addresses with organization data.”
   Examiner would have requested further explanation regarding this argument, because it is not clear how the described teachings of Larsson do NOT “associate, much less map, website IP address data to a business identifier”.  Larsson clearly identifies the identification of a business/organization based on IP addresses obtained from website traffic data.  At minimum, it appears that Larsson is a narrower version of steps claimed and provides more detail regarding how the association/mapping is performed than the related elements in the claimed invention.  It is not clear what Applicant believes is the distinction between the associating/mapping of IP addresses in the claims and associating/mapping of IP addresses in Larsson.  It is not clear how Laarsson fails to disclose “associate, much less map, website IP address data to a business identifier”, even based on Applicant’s provided summary of the reference.
d. There is no Logical Reason to combine Larsson with Virdy
Applicant’s remarks ignore that Larsson further determines whether IP addresses are associated with business/organizations.  This is a key factor in the combination because Virdy is added to show the determination that the business/organizations is an ISP.  If  Virdy’s users are “end users are web browser clients using a search engine” does not necessarily prevent the process used in Virdy form being used on the data on Larsson.  As explained in previous responses, the mere fact that a reference may not be drawn to the same purpose or use does not, by itself, render the reference inapplicable to the claims.  Such as in this case, if one of ordinary skill in the art would understand that the steps, processes, methods, etc. could be used with the steps, processes, methods, etc. without undue experimentation or risk of unexpected results, then the reference may read on the claims.  Applicant has failed to demonstrate how/why the process of Virdy could not be used with the data in Larsson, beyond merely arguing that the references have different users.  Using Virdy in conjunction with Larsson would reduce the time needed to identify that the identified business/organizations (of Larsson) are ISPs.
e. Nguyen Discloses obtaining Attribute Data for Traffic Flows, not for Generating a Training Database for ISP Classification as Claimed in Claim 1
As previously explained, Nguyen was not specifically used for ISP classification.  As indicated by the bracketed terms in the rejection, Nguyen is drawn to traffic classification.  Although not specifically drawn to ISP classification of business/organizations, the process used for traffic classification on the ISP and business/organizations data of the other references.  See above for further explanation regarding combination of references.
The fact that a reference can have a different intended use does not demonstrate a misunderstanding of the offices burden.  The office has provided an explanation regarding why the references would and could be combined.  This has been explained above and in previous responses.  If the processes can be combined in a manner that does not destroy or teach away from the references, then simply arguing a different purpose or example would not be sufficient.  For example, the fact that Nguyen does not explicitly disclose the process being used for ISP classification of business/organizations does not render it unusable for that purpose, since there is no material in the references that indicates that using the process of Nguyen for ISP classification of business/organizations would destroy any of the combined inventions and/or teach away from their use.  
f. The Claimed Features are not Rendered Obvious as "Predictable Results" or "Previously Identified Scenarios" 
Additionally, as above, it appears that Applicant’s arguments indicate that Nguyen is narrower and provides more detail than the claimed invention.  Simply because the prior art performs the process in a manner different than what Applicant intended by the claimed invention (and/or addresses a different reason, such as solution, intended purpose, etc.) does not inherently differentiate it from the claimed invention when the claims do not recite sufficient detail to differentiate it from the material recited in the prior art.
Remaining argument sin this section were previously addressed in detail in the prior office action, please see those responses.
III.DEPENDENT CLAIMS
The arguments regarding Ahire were addressed in the previous office actions.  Merely declaring that the response is “conclusory statements” and “a misunderstanding of the office’s burden” do not address Examiner’s explanations.  The explanation regarding why Applicant’s arguments against Ahire (and additional references) were provided in extensive detail.  Additionally, Examiner provided detailed explanations regarding why Applicant’s remarks against the validity of the motivations, combinations, and reasoning were insufficient.  Applicant has failed to provide a proper rebuttal to Examiner’s remarks aside from repeating previous arguments and merely declaring Examiner’s response to be ”conclusory” and a “a misunderstanding of the offices burden”.
 
/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             May 10, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629